DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, line 3 should read “the first chamber having a first valve seat”
Claim 1, line 5 should read “the first second chamber having a second valve seat”
Claim 2, line 1 should read “a channel formed in a wall”
Claim 4, line 1 should read “The valve of claim 1, comprising”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1 recites “The valve of claim 1, further comprising a spring”; this limitation renders the claim indefinite due to the recitation of “a spring”.  In this instance, Claim 1 (from which Claim 4 depends) already requires a “spring-loaded valve element” disposed in the first chamber.  In other words, Claim 1 already requires a spring to be disposed in the first chamber.  Thus, when Claim 4 recite “a spring located in the first chamber”, ambiguity arises as to how many springs are required in the recited invention.  In particular, it is unclear if Claim 4 is attempting to refer back to the spring of Claim 1, or if Claim 4 is attempting to introduce another spring altogether.  For these reasons, Claim 4 is rendered indefinite.  For examination purposes, and given the Examiner’s understanding of the invention based on Applicant’s specification, the “spring” of Claim 4 has been interpreted as referring back to the “spring” of Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, & 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP5715171 to Takeyama (attached herein with machine translation).

    PNG
    media_image1.png
    781
    500
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 1 immediately above, Takeyama discloses:

(1)	A valve (Fig. 1) for a reciprocating pump (this is a statement of intended use; Applicant should note that statements of intended use do not impose any structural limitations on the claims distinguishable over Takeyama, which is capable of being used as claimed. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)), the valve comprising: a housing (3-5, 7-8, 10-12) with an inlet (1) and an outlet (2); a first chamber within the housing (labeled by the Examiner in Fig. 1 above, for clarity), the first chamber with a first valve seat (3) and fluidly connected to the inlet (Fig. 1); a second chamber within the housing (labeled by the Examiner in Fig. 1 above, for clarity), the second chamber with a second valve seat (11) and fluidly connected to the outlet and the first chamber (Fig. 1); a first valve element (6, 13) disposed in the first chamber (Fig. 1), wherein the first valve element comprises a spring-loaded check valve element (Fig. 1); and a second valve element (14) disposed in the second chamber (Fig. 1), wherein the second valve element comprises a buoyant material (Takeyama discloses that valve element 14 as a floating ball having a specific gravity less than the pumped fluid; bottom of page 1 of translation)

In regards to Claim 2, a channel (9) is formed a wall (7) of the second chamber.
In regards to Claim 3, the channel (9) is configured to permit a gas to bypass (i.e. flow around) the second valve element (a flow gap is apparent in Fig. 1, which would allow gas to flow around valve ball 14 into the second chamber).
In regards to Claim 4, a spring is located in the first chamber (see the 112b rejection above; in this case, spring 6 of the spring-loaded valve element is located as claimed), wherein the spring is in contact with the housing and biases the first valve element against the first valve seat (Fig. 1).
In regards to Claim 5, the second valve element comprises a ball (Fig. 1).
In regards to Claim 6, the second valve element is an ellipsoid (i.e. a sphere).
In regards to Claim 9, the second valve element is configured to bias against the second valve seat when there is a liquid present in the second chamber (bottom of pg. 1 of the translation; “valve body 14 is pressed against the valve seat 11 by the pressure of the liquid in the valve box to close the flow path”).
In regards to Claim 12, a passage (9) is formed by the housing (wall portion 7), wherein the passage directly fluidly connects the first chamber and the second chamber (Fig. 1).
In regards to Claim 13, the second valve seat is positioned at an end of the second chamber opposite the first chamber (as shown in Fig. 1).
In regards to Claim 14, the second valve element is centered in the second chamber by the housing (as shown in Fig. 1, the second valve element 14 is centered by the housing wall portion 7).
In regards to Claim 15, the second valve element and the second chamber are sized such that the second valve element is able to move freely (i.e. float and drop) within the second chamber (as shown in Fig. 1 and described at the bottom of pg. 1 of the translation).

Claim(s) 1-6, 9-10, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,487,215 to Green.
	In regards to independent Claim 1, and with particular reference to Figure 1, Green discloses:

(1)	A valve (Fig. 1; “gas venting valve”) for a reciprocating pump (this is a statement of intended use; Applicant should note that statements of intended use do not impose any structural limitations on the claims distinguishable over Takeyama, which is capable of being used as claimed. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)), the valve comprising: a housing (12) with an inlet (20) and an outlet (22); a first chamber (30) within the housing (Fig. 1), the first chamber with a first valve seat (86) and fluidly connected to the inlet (Fig. 1); a second chamber (50) within the housing (Fig. 1), the second chamber with a second valve seat (62) and fluidly connected to the outlet and the first chamber (Fig. 1); a first valve element (42, 82) disposed in the first chamber (Fig. 1), wherein the first valve element comprises a spring-loaded check valve element (Fig. 1); and a second valve element (78, 80) disposed in the second chamber (Fig. 1), wherein the second valve element comprises a buoyant material (Green discloses “closure ball 78 is constructed from a lightweight buoyant material”)

In regards to Claim 2, a channel (74) is formed a wall (44) of the second chamber.
In regards to Claim 3, the channel (74) is configured to permit a gas to bypass (i.e. flow around) the second valve element (col. 3, lines 34-56).
In regards to Claim 4, a spring is located in the first chamber (see the 112b rejection above; in this case, spring 82 of the spring-loaded valve element is located as claimed), wherein the spring is in contact with the housing and biases the first valve element against the first valve seat (Fig. 1).
In regards to Claim 5, the second valve element comprises a ball (Fig. 1).
In regards to Claim 6, the second valve element is an ellipsoid (i.e. a sphere).
In regards to Claim 9, the second valve element is configured to bias against the second valve seat when there is a liquid present in the second chamber (“buoyant ball 78 spins in response to gas venting through the vent passageway and it floats upwardly and seats in response to liquid flow into the spin chamber”).
In regards to Claim 10, the second valve element comprises a first ball (78) and a second ball (80).
In regards to Claim 15, the second valve element and the second chamber are sized such that the second valve element is able to move freely (i.e. float and drop) within the second chamber (as shown in Fig. 1 and described at col. 3, lines 34-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama (applied above) in view of US 2,734,667 to Conklin.
In regards to Claim 7, Takeyama discloses the valve of claim 1, but does not further discloses that the second valve element is hollow.
However, Conklin teaches a pump apparatus (Fig. 1) for moving semiliquid, abrasive fluids having a valve assembly (28, 35) in which the valve element (35) is a hollow ball member that is specifically designed to float on the pumped fluid to ensure reliable valving operation (col. 1, line 15 – col. 2, line 34; col. 3, lines 35-58).  Conklin discloses that the ball 35 should be as light as possible consistent with a structure capable of withstanding the pump pressure, and preferably has an average density of less than about half the density of water. Conklin goes on to disclose that the ball member 35, may be a hollow metal ball but preferably is made of rubberlike material, or at least is covered with such material, which is highly resistant to the abrasive effect of the grout mixture.  Finally, Conklin discloses that plastic may be employed if desired (col. 4, lines 2-14).  As such, Conklin makes clear that buoyant valve members made of plastic are extremely useful in improving valve reliability when slurries and/or abrasive materials are being pumped therethrough.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeyama’s buoyant valve element 14 to be hollow and made of plastic (as taught by Conklin) in order to provide a lighter valve element, thereby enhancing the buoyancy thereof, thus improving valve operation for a wide variety of fluids.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama (applied above) in view of US 2014/0169993 to Berzak et al.
In regards to Claim 11, Takeyama discloses the valve of claim 1, but does not further disclose that the inlet (1) is fluidly connected to an interior of a bellows of a reciprocating pump (Takeyama does not disclose any particular pump application).
However, Berzak discloses a reciprocating pump (Fig. 1) having a bellows (101), wherein a relief valve (109) is attached to an endcap of the reciprocating pump (Fig. 1), wherein the relief valve (109) is fluidly connected to an interior of a bellows (101) of the reciprocating pump (Fig. 1; paras. 38-44). Bezrak discloses that disposing a relief valve on an endcap of a cryogenic reciprocating pump ensures proper pressure (i.e. atmospheric or higher) within the pump/bellows is ensured, thereby maintaining proper evaporation of the pumped cryogen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Takeyama’s relief valve to a reciprocating cryogenic bellows pump (as taught in Bezrak) in order to obtain predictable results; those results being an improved bellows pump that ensures proper pressure (i.e. atmospheric or higher) is maintained within the pump/bellows, thereby ensuring proper evaporation of the pumped cryogen (as taught in Bezrak).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC